So much of the order appealed from as amends the judgment roll and execution in the first action above entitled, and as provides that “such amendment may take effect as of July 24, 1884, and as provides that the judgment and execution should be amended accordingly,” is reversed, without prejudice to a motion by either party at Special Term, upon due notice to the receiver and all parties interested in the proceedings and sale had July 23, 1884. So much of the order as allows an amendment of the judgment roll and execu- • tion in the action first above entitled, and as provides that such amendment shall take effect July 14, 1884, is reversed. No costs are allowed to either party on this appeal. Opinion by
Hardin, P. J.